United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1076
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Nebraska.
                                          *
Allen J. Vopalka,                         *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: May 12, 2000

                                    Filed: May 18, 2000
                                     ___________

Before WOLLMAN, Chief Judge, FAGG, Circuit Judge, and HENDREN,* District
      Judge.
                             ___________

PER CURIAM.

       Following his conditional guilty plea to a drug charge, Allen J. Vopalka appeals
the district court's refusal to grant Vopalka's motion to suppress the search warrant.
Vopalka also contends the district court improperly calculated the drug quantity
attributable to him. Discussion of the issues presented by this appeal will serve no
useful purpose. We have carefully considered Vopalka's contentions and find them to

      *
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, sitting by designation.
be without merit. First, the affidavit and application for the search warrant establish
probable cause for issuance of the warrant. Second, the district court's drug quantity
findings are not clearly erroneous. We thus affirm Vopalka's conviction and sentence.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-